 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   ANGELIE PATTERSON,                                 Case No. 1:19-cv-01392-JDP

10                   Plaintiff,                         ORDER GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS AND
11          v.                                          DIRECTING SERVICE

12   COMMISSIONER OF                                    ECF No. 2
     SOCIAL SECURITY,
13
                       Defendant.
14

15        Plaintiff Angelie Patterson proceeds in this Social Security appeal represented by
16   counsel. Plaintiff moves to proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 2.
17   Plaintiff has submitted a declaration regarding her financial circumstances. Id. I find that
18   plaintiff’s declaration satisfies the requirements under § 1915 and grant plaintiff’s motion to
19   proceed in forma pauperis. I also direct a United States Marshal to serve defendant
20   Commissioner of Social Security. See Fed. R. Civ. P. 4(c)(3).
21        Order
22        a. Plaintiff’s motion for leave to proceed in forma pauperis is granted.
23        b. The court orders service of process on defendant:
24               i. The clerk must issue summons.
25            ii. The United States Marshals Service must serve a copy of the complaint,
26                 summons, and this order on defendant.
27           iii. Plaintiff must assist the marshal upon request.
28


                                                    1
 1            iv. The United States will advance all costs of service.                  `

 2
     IT IS SO ORDERED.
 3

 4
     Dated:   October 9, 2019
 5                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9      No. 205

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
